DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 has been considered by the examiner.

Status of the Claims
The response and amendment filed 11/18/2021 is acknowledged.
Claims 1-11 and 16 are pending.
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 11/18/2021 is acknowledged.
Since claim 6 is also directed to a product and has been amended to require the features of claim 1, the restriction between groups 1 and 2 has been withdrawn.
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2021.


Claims 1-11 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Claeys, Macromolecular Rapid Communications, 33, 19, 2012 in view of Bender, US 20120183606 and Wilson, US 5536505.
Claeys, Macromolecular Rapid Communications, 33, 19, 2012 teaches sustained release formulations (Claeys, e.g., pg. 1701: Introduction, c2), comprising poly(2-alkyl-2-oxazoline), wherein the alkyl group is methyl, ethyl, or propyl (Claeys, e.g., pg. 1702, e.g., c1, ¶ 1). Claeys suggests the amount of active will vary in the formulation and exemplifies formulations containing 50wt% active (Claeys, e.g., pg. 1702, Table 1). Further, Claeys teaches the chain length of the side groups is a result effective parameter the skilled artisan would have optimized to achieve desired dissolution properties and release of from the formulation (Claeys, e.g., pg. 1202, c1: ¶ 1). Claeys exemplifies formulations comprising PETOx, i.e., C2 alkyl group which lies outside the C3-5 
Claeys does not expressly teach the poly(2-alkyl-2-oxazoline) is a blend of two or more poly(2-oxazoline)s wherein at least 25% of the two or more poly(2-oxazoline)s are poly(2-C3-5--alkyl-2-oxazoline).
Bender teaches drug delivery systems comprising a polymer matrix and bioactive agent, the polymer matrix containing at least 50wt% of polyoxazoline (Bender, abstract). 
Polyoxazoline is preferably a homopolymer of 2-alkyl-2-oxazoline, the 2-alkyl-2-oxazoline selected from 2-methyl-2-oxazoline, 2-ethyl-2-oxazoline, 2-propyl-2-oxazoline, 2-butyl-2-oxazoline and combinations thereof (Bender, e.g., 0069). 
Since Bender teaches combinations of homopolymers containing 2-alkyl-2-oxazoline one skilled in the art would have understood Bender as teaching a blend of two or more poly(2-oxazoline)s.
Since it was understood from Claeys that 2-propyl-2-oxazoline is 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a sustained release dosage form having 50wt% exemplified in Claeys by the inclusion of a homopolymer of 2-propyl-2-oxazoline or 2-butyl-2-oxazoline with a reasonable expectation of success. Bender provides a teaching which would have prompted one skilled in the art to combine poly(2-oxazoline) homopolymers to arrive at a blend for a drug formulation as desired by Claeys. The skilled artisan would have been motivated to prepare a blend containing homopolymers suggested by Bender to extend the time frame over a desired time frame depending on the active agent and desired treatment with a reasonable expectation of success. Since Claeys suggests the dissolution of the dosage form may be modified by selection of the side 
Although Claeys teaches the chain length of the polyoxazoline is useful for optimizing dissolution, the combined teachings of Claeys and Bender do not expressly teach the amounts recited, e.g., wherein at least 25% of the two or more poly(2-oxazoline)s are poly(2-C3-5--alkyl-2-oxazoline). 
Wilson teaches controlled release delivery systems comprising a mixture of poly-2-ethyl-2-oxazoline (PEO), cellulose acetate, and an active ingredient (Wilson, e.g., Abstract). Wilson teaches polymer blends are desired for the ability to tailor the properties of the resulting blend based on the properties of the staring polymers (Wilson, e.g., c1:14-17). Wilson teaches polymer blends containing poly(2-oxazoline) and cellulose acetate wherein the amount of poly-2-ethyl-2-oazoline ranges from 15-50% of the blend of the two polymers (Wilson, e.g., c2:23-26). The amount of poly-2-ethyl-2-oxazoline (PEO) in the polymer blend is a result effective parameter the skilled artisan would have optimized for rate of dissolution of the active (Wilson, e.g., c2:27-29). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition for drug delivery comprising a combination of two or more poly(2-oxazoline) polymers as suggested by the combined teachings of Claeys and Bender using the guidance of Wilson to optimize the amount of poly(2-ethyl-2-oxazoline) relative to the other poly(2-oxazoline) with a reasonable expectation of success. It was understood from Wilson that generally the amount of more water-soluble polymer(s), and more specifically the amount of 
Applicable to claim 2: The species 2-propyl-2-oxazoline and 2-butyl-2-oxazoline are within the claimed range of C3-5 since propyl contains three carbons and butyl contains four carbons. 
Applicable to claim 3: The species 2-butyl-2-oxazoline are within the claimed range of C3-5 since butyl contains four carbons. Since Claeys indicates polyoxazoline with propyl side chains is less soluble than polyoxazoline with ethyl side chains, there was an expectation in the art that the butyl would maintain this trend, e.g., polyoxazoline with butyl side chains is less soluble than polyoxazoline with ethyl and propyl side chains. Therefore, the skilled artisan would have expected polyoxazoline homopolymers with C4-C5 side chains to also limit the dissolution of the dosage form to some degree greater than dosage forms containing ethyl or propyl side chain homopolymers. 
Applicable to claim 6: Claeys teaches active amounts in the claimed range (Claeys, e.g., pg. 1702, Table 1). Similarly, Bender teaches 15-120% active agent (Bender, e.g., 0049). 
Applicable to claim 7: Bender teaches hydrophilic actives (Bender, e.g., 0082). 
Applicable to claims 8-9: Bender teaches formulations having release profiles within the claimed amounts.
Applicable to claim 10: Bender teaches melt extrusion and/or injection molding (Bender, e.g., 0096). Similarly, Claeys teaches melt extrusion and injection molding (Claeys, e.g., Title). 
Applicable to claim 11: Claeys teaches solid dosage forms (Claeys, e.g., Abstract). 
. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Claeys, Macromolecular Rapid Communications, 33, 19, 2012 in view of Bender, US 20120183606 and Wilson, US 5536505 as applied to claims 1-3 and 5-11 above, and further in view of Blocksma, Macromol Rapid Commun, 31, 2010.
The combined teachings of Claeys, Bender, and Wilson enumerated above teach a polymer blend and sustained release composition according to claims 1 and 6. The combined teachings of Claeys, Bender, and Wilson teach poly(2-propyl-2-oxazoline (Bender, e.g., 0069) but do not expressly teach poly(2-n-propyl-2-oxazoline). 
However, poly(2-n-propyl-2-oxazoline) was known in the context of drug delivery as evident form the teachings of Blocksma. Further, the n-propyl isomer is a member of the genus of propyl suggested in Bender.
Blocksma teaches poly(2-n-propyl-2-oxazoline) was known and the LCST properties of poly(2-n-propyl-2-oxazoline) were understood by those familiar with the teachings of Claeys, Bender, and Wilson. Blocksma teaches poly(2-n-propyl-2-oxazoline) is the least hydrophilic in the series of poly(2-ethyl-2-oxazoline) [PEtOx], poly(2-isopropyl-2-oxazoline) [PiPropOx], and poly(2-n-propyl-2-oxazoline) [PnPropOx] (Blocksma, e.g., pg. 725, c1:¶ 3 and Fig. 2). The lower LCST relative to PiPropOx and PEtOx means that while each polymer shows temperature dependent solubility, poly(2-n-propyl-2-oxazoline) is the least hydrophilic. 

Accordingly, the subject matter of claim 4 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/WILLIAM CRAIGO/Examiner, Art Unit 1615